DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 10/17/2022.Claims 1 and 14-17 are amended and claims 19-20 are new. Claims 1-7, 9-11, and 13-20 are presently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pitts et al. (US Patent Application Publication 2007/0173893), hereinafter Pitts, in view of Bashyam (US Patent Application Publication 2014/0135868), hereinafter Bashyam.
Regarding claim 1, Pitts teaches a device for applying an electrical stimulation to one or more muscles of the mouth of the user (Pitts, Abstract, device that electrically stimulates the genioglossus of a patient, and the genioglossus is a muscle of the mouth). The limitations regarding the user being awake, and the purpose of the stimulation being to train the muscles of the mouth, constitute intended use. This intended use does not alter the structure of the device. Pitts teaches that the device comprises one or more electrodes for applying electrical stimulation to one or more muscles of the mouth of a user (Pitts, Figs. 4-5, electrodes 14 are used for applying stimulation; ¶[0041]). The application of stimulation during an awake state is intended use. Pitts teaches a sensor for determining the muscle tone of the tongue of the user (Pitts, Figs. 4-5, ¶[0038], sensor 18; ¶[0042]). The limitation regarding, determining the muscle tone of an awake user constitutes intended use. Pitts further teaches a controller, the controller being operable to alter the electrical stimulation to said one or more muscles of the mouth based on an output from the sensor (Pitts, ¶[0014] a controller that communicates with a sensor, ¶[0016], that alters the stimulation to the muscles according to sensor output, ¶[0033], ¶[0042-0043]). This teaching constitutes configuring the electrical stimulation to increase muscle tone of the one or more muscles of the mouth during sleep. Pitts does not teach a test mode. Bashyam teaches a sleep apnea device with a test mode and a stimulation mode (Bashyam, ¶[0073]). Electronic switches are expressly disclosed in ¶[0072] of Bashyam’s disclosure. It would have been obvious to one having ordinary skill in the art to modify Pitts’ invention to comprise a switch operable to switch the device from a stimulation mode to a test mode and vice versa, in order to clinically determine the therapeutically effective stimulation level for a given patient, and then put the device into use and shut off new calibration until a clinician is able to adjust the device again. Indeed, switches may be considered inherent in the art of electronics, to switch a certain programmed stimulation mode on and off.
Regarding claim 2, Pitts teaches that the device comprises a mouthpiece for locating in a user's mouth (Pitts, Fig. 4, body 12 is the mouthpiece, ¶[0038], that supports the sensor and electrodes).
Regarding claim 3, Pitts teaches that the device comprises a pair of arms connected together at a connecting portion and extending away from one another (Pitts, Fig. 4, the two arms hold electrodes 14, and the arms extend away from one another in a U-shape, and the central connecting portion holds sensor 18).
Regarding claim 4, Pitts teaches that the device’s body, therefore its flanges, overly at least a portion of the sublingual surface of the user’s tongue (Pitts, ¶[0017], ¶[0041], the device ‘s body is shaped to fit partially sublingually). 
Regarding claim 5, Pitts teaches electrodes in the arms of the device’s body  (Pitts, Fig. 4, electrodes 14 located on the arms of the device’s body (Pitts, ¶[0042]). Pitts does not explicitly teach that the sensor is located on the arms of the device’s body. Bashyam teaches that electrodes in the device arms (Bashyam, ¶[0031], electrode pairs) may be used as sensing electrodes (Bashyam, ¶[0059], ¶[0063-0064]). It would have been obvious to one having ordinary skill in the art to use a sensor on the arms in order to sense muscle tone, via EGM, in both sides of the tongue.
Regarding claim 6, Pitts teaches that the sensor may be a pressure sensor (Pitts, ¶[0044], sensor may include a pressure transducer).
Regarding claim 10, Pitts teaches that the apparatus comprises a processor to process data relating to one or both of the electrical stimulation which has been applied to said one or more muscles and/or data relating to the output of the sensor (Pitts, ¶[0015], a controller inherently comprises a processor to process data; ¶[0038], ¶[0042], the controller incorporates a processor that processes data relating to the output of the sensor, in order to decide on new stimulation parameters).
Regarding claim 11, Pitts teaches that the processor is operable to control the controller based on data processed by the processor (Pitts, ¶[0042-43], the controller, which inherently contains a processor, controls stimulation based on processed data from a sensor sensing muscle tone).
Regarding claim 13, in the Pitts invention as modified by Bashyam, it would have been obvious to one having ordinary skill in the art to make the sensor operable to provide data when in the test mode and not operable to provide data when in the stimulation mode (Bashyam, ¶[0073], embodiment in which parameters cannot be changed by patient) in order to operate the device according to fixed parameters, without risking sensor data interfering with the clinician’s selected stimulation program; indeed, Pitts, teaches an embodiment that lacks a sensor entirely, indicating that sometimes it may be beneficial not to use a sensor (Pitts, ¶[0044], sensor 18 is optional).

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pitts in view of Bashyam, further in view of Kucklick (US Patent Application Publication 2016/0106976), hereinafter Kucklick.
Regarding claim 14, Pitts teaches a method of providing a stimulation plan to train one or more muscles of the mouth, the method comprising; a) locating a mouthpiece having one or more electrodes in the mouth of a user (Pitts, Claim 27, a body sized to fit in a patient’s mouth; this is locating a mouthpiece in the mouth of a user); b) using a sensor on the mouthpiece to determine the muscle tone of the tongue of the mouth of the user (Pitts, claim 28, sensing the tone of the patient’s genioglossus muscle) ; c) generating a stimulation plan based on determined muscle tone (Pitts, ¶[0042], generating stimulus to maintain muscle tone based on sensor feedback; this constitutes generating a stimulation plan, because the sensor feedback is used to plan future stimulation). Pitts does not teach a test mode. Bashyam teaches a sleep apnea device with a test mode and a stimulation mode (Bashyam, ¶[0073]). Electronic switches are expressly disclosed in ¶[0072] of Bashyam’s disclosure. It would have been obvious to one having ordinary skill in the art to modify Pitts’ invention to switch the mouthpiece from a test mode to a stimulation mode using a switch to activate the stimulation plan, in order to clinically determine the therapeutically effective stimulation level for a given patient (in the test mode), and then switch the device into a new mode where the plan can be put into therapeutic action. Indeed, switches may be considered inherent in the art of electronics, to switch a certain programmed stimulation mode on and off. The modified Pitts invention does not explicitly teach that the device may be used with an awake user to stimulate the muscles of the mouth during an awake state. The Kucklick invention teaches a mouth guard that is intended for use with a patient who is awake, in order to train the muscles of the mouth of the awake user during the awake state (Kucklick, ¶[0014]), the stimulation plan configured to increase resting muscle tone of the one or more muscles of the mouth (Kucklick, ¶[0003-4], increasing muscle strength is equivalent to increasing resting tone, because it reduces the problems with flaccid muscles leading to sleep apnea). The Pitts invention generates a stimulation plan based on determined muscle tone (Pitts, ¶[0016], ¶[0042]). It would have been obvious to one having ordinary skill in the art that the modified Pitts method of measuring muscle tone and modifying a stimulation program due to feedback, may be used with an awake patient as taught by Kucklick, and suitable hardware, in order to train the target muscles to improve muscle tone and decrease the likelihood of apneic episodes when the user is asleep.
Regarding claim 16, Pitts teaches a method of altering a stimulation plan to train one or more muscles of the mouth of a user (Pitts, ¶[0016], ¶[0042]) the method comprising; a) providing a stimulation plan for electrically stimulating one or more muscles of a tongue of a user (Pitts, ¶[0033], different stimulation protocols may be programmed; Fig. 2, stimulating the tongue); b) locating a mouthpiece in the mouth of a user (Pitts, Fig. 4, ¶[0021], locating a mouthpiece in the user’s mouth; ¶[0015], it may also be a removable mouthpiece); c) using a sensor on the mouthpiece to determine the muscle tone of a muscle of the mouth of the user (Pitts, ¶[0016], sensor senses a property of muscle tone); d) adjusting the stimulation plan according to the determined muscle tone of the user (Pitts, ¶[0014-15], adjust stimulation parameters, that is, adjusting the stimulation plan, to ensure that the muscle tone approximates normal waking muscle tone). Pitts does not teach a test mode. Bashyam teaches a sleep apnea device with a test mode and a stimulation mode (Bashyam, ¶[0073]). Electronic switches are expressly disclosed in ¶[0072] of Bashyam’s disclosure. It would have been obvious to one having ordinary skill in the art to modify Pitts’ invention to switch the mouthpiece from a test mode to a stimulation mode using a switch to activate the stimulation plan, in order to clinically determine the therapeutically effective stimulation level for a given patient (in the test mode), and then switch the device into a new mode where the plan can be put into therapeutic action. Indeed, switches may be considered inherent in the art of electronics, to switch a certain programmed stimulation mode on and off. The modified Pitts invention does not explicitly teach that the device may be used with an awake user with stimulation while the patient is awake. The Kucklick invention teaches a mouth guard that is intended for use with a patient who is awake, in order to train the muscles of the mouth while the patient is awake (Kucklick, ¶[0014]), the stimulation plan configured to increase resting muscle tone of the one or more muscles of the mouth (Kucklick, ¶[0003-4], increasing muscle strength is equivalent to increasing resting tone, because it reduces the problems with flaccid muscles leading to sleep apnea).. It would have been obvious to one having ordinary skill in the art that the modified Pitts method may be used with an awake patient as taught by Kucklick, and suitable hardware, in order to train the target muscles to improve muscle tone and decrease the likelihood of apneic episodes when the user is asleep. 
Regarding claim 17, Pitts teaches that adjusting the stimulation plan comprises comparing the determined muscle tone to a desired or expected muscle tone and adjusting the stimulation plan accordingly (Pitts, ¶[0015-16], the system senses a property of muscle tone and adjusts stimulation such that a tone similar to the patient’s waking tone is maintained; this constitutes comparing the current tone to a desired tone, namely, the patient’s usual waking tone, and adjusting stimulation accordingly).
Regarding claim 18, Pitts teaches that the sensor is located on the flanges of the device’s body (Pitts, Fig. 4, sensor 18 is located on a flange, that is, a portion of the body that touches the sublingual surface of the tongue (Pitts, ¶[0042]).
Regarding claim 19, Pitts does not teach that the switch is configured to be controlled by the awake user. Kucklick teaches a mouth guard that is intended for use with a patient who is awake, in order to train the muscles of the mouth while the patient is awake (Kucklick, ¶[0014]), the stimulation plan configured to increase resting muscle tone of the one or more muscles of the mouth (Kucklick, ¶[0003-4], increasing muscle strength is equivalent to increasing resting tone, because it reduces the problems with flaccid muscles leading to sleep apnea). It would have been obvious to one having ordinary skill in the art to modify the Pitts invention to configure the switch to be controlled by an awake user, so that as taught by Kucklick, an awake patient may train the target muscles to improve muscle tone and decrease the likelihood of apneic episodes when the user is asleep.
Regarding claim 20, Pitts does not expressly teach switching the mouthpeace from test mode to stimulation mode comprises switching by the awake user while the user is in the awake state. However, Pitts teaches that adjustments may happen remotely (Pitts, Claim 4), which can certainly be done by an awake user if it is remote. Kucklick teaches a mouth guard that is intended for use with a patient who is awake, in order to train the muscles of the mouth while the patient is awake (Kucklick, ¶[0014]), the stimulation plan configured to increase resting muscle tone of the one or more muscles of the mouth (Kucklick, ¶[0003-4], increasing muscle strength is equivalent to increasing resting tone, because it reduces the problems with flaccid muscles leading to sleep apnea). Kucklick further teaches both hardware and software controls for the device (Kucklick, ¶[0015], Fig. 3 user/controlled power and mode controls). It would have been obvious to one having ordinary skill in the art to modify the Pitts invention to configure the switch to be controlled by an awake user, such as remote adjustment of the generator as taught by Pitts, so that as taught by Kucklick, an awake patient may train the target muscles to improve muscle tone and decrease the likelihood of apneic episodes when the user is asleep.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pitts in view of Bashyam, further in view of Kent et al. (US Patent Application Publication 2017/0143960), hereinafter Kent.
Regarding claim 7, Pitts teaches that the sensor may sense breathing (Pitts, ¶[0033], the sensor may detect breathing), but Pitts does not expressly teach that the sensor may comprise an electrical signal sensor. Kent teaches that in a device for predicting sleep apnea onset, a sensor may include a respiration or other sensor, and the sensor may sense electrical signals to determine the presence or absence of disturbed breathing (Kent, ¶[0064]). It would have been obvious to one having ordinary skill in the art to incorporate a sensor that comprises an electrical signal sensor because an electrical signal sensor can detect breathing, as taught by Kent, and Pitts teaches a breathing sensor but does not specify the operational characteristics of this sensor.
Regarding claim 9, Pitts teaches a controller that stimulates muscles according to sensor output, but Pitts does not expressly teach memory holding data relating to the stimulation or sensor output. Kent teaches a sleep apnea prediction device that also stores data from the respiration and stimulation (Kent, ¶[0079-0080]). It would have been obvious to one having ordinary skill in the art to modify the Pitts invention to include memory to hold data relating to one or both of the electrical stimulation which has been applied to said one or more muscles and/or data relating to the output of the sensor, in order to aggregate data for many patients and identify trends in OSA (Kent, ¶[0080]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pitts in view of Bashyam and Kucklick, further in view of Amblard et al. (US Patent Application Publication 2016/0158093), hereinafter Amblard.
Regarding claim 15, Pitts does not teach providing user-related data. Amblard teaches that user-related data such as gender, ages, and BMI may be used to determine the right amount of therapeutic stimulation for a given patient being treated for sleep apnea (Amblard, ¶[0054]). It would therefore have been obvious to one having ordinary skill in the art to provide user-related data, for example, one or more of age, weight, height, body mass index (BMI), in order to correctly calibrate the amount of stimulation energy needed to have clinically effective results from the stimulation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, and 13-18 have been considered but are not persuasive. Regarding the applicant’s argument Pitt and Bashyam’s teachings are not relevant for use with an awake user, if Pitt and Bashyam’s device is intended to measure muscular tone in a sleeping patient, so that the device may be used with a sleeping patient, there is no particular reason why this device would not also work to measure muscle tone in an awake patient, for use when the patient is awake, even if the patient is simply awake and lying in bed. The applicant’s claim language in the device claims does not include any structural differences that would distinguish between use of this device for a sleeping patient versus for an awake patient. Even a switch does not distinguish because a switch may also be a software switch that is toggled by an outside programmer.
Regarding the method claims, an additional reference has been added to demonstrate the obviousness of this claimed subject matter, with the updated rejection found above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792